Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a golf ball comprising an outer surface having dimples located on the outer surface; at least one core; at least one cover layer; and a plurality of images located on the outer surface, the images being provided with at least two non-white colors; wherein the plurality of images each have a Major Peak Ratio of between 0.18 and 1, a Major Valley Ratio of between 0.18 and 1, a slope value of between -5 and 5, and an intercept value between 5 and 80.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



February 17, 2021